Case 2:19-cv-00004-Z-BQ Document 48 Filed 06/22/20 Pagelof2 PagelD 982

       
    
  

U.
Nor S. DISTRICT COURT

THERN
IN THE UNITED STATES DISTRICT COURT TILED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS D

AMARILLO DIVISION
JUN 2 2 anon

JOHN PRIEST, §
§
Plaintiff, §
§

v. §  2:19-CV-4-Z-BQ
§
LOGAN GRAZIER, MICHAEL §
FENWICK, and CITY OF AMARILLO, §
§
Defendants. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION

On May 28, 2020, the United States Magistrate Judge entered findings and conclusions
(ECF No. 45) on Defendants Logan Grazier and Michael Fenwick’s “Motion for Summary
Judgment” concerning qualified immunity (ECF No. 28). The Magistrate Judge RECOMMENDS
that the motion be granted. The parties did not file objections to the findings, conclusions, and
recommendation, and the time to do so has now expired.

After making an independent review of the pleadings, files, and records in this case, as well
as the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes
that the findings and conclusions are correct. It is therefore ORDERED that the findings,
conclusions, and recommendation (ECF No. 45) of the Magistrate Judge are ADOPTED, and the
“Motion for Summary Judgment” (ECF No. 28) is GRANTED. Plaintiff's claims against
Defendants Grazier and Fenwick therefore are DISMISSED with prejudice. Because this Court
has already dismissed Plaintiff's claims against the remaining Defendant City of Amarillo (ECF

No. 23) and Plaintiff has failed to use the opportunity given to him to amend his complaint,

_ Plaintiff's complaint (ECF No. 1) and all claims alleged therein are DISMISSED with prejudice.
Case 2:19-cv-00004-Z-BQ Document 48 Filed 06/22/20 Page2of2 PagelD 983

SO ORDERED.

June 975020. CL _ -

MAA THEW J.[KACSMARYK
ITED STATES DISTRICT JUDGE
